Case 2:20-cv-00908-DBB-DAO Document 6 Filed 04/16/21 PageID.159 Page 1 of 3




             UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION


    FEDERAL TRADE COMMISSION,                       MEMORANDUM DECISION AND
                                                    ORDER TRANSFERRING MOTION TO
          Plaintiff,                                COMPEL PRODUCTION OF
                                                    DOCUMENTS IN COMPLIANCE WITH
    v.                                              SUBPOENAS (DOC. NO. 2)

    JAMES D. NOLAND, JR.; LINA NOLAND;              Case No. 2:20-cv-00908-DBB-DAO
    SCOTT A HARRIS; THOMAS G. SACCA;
    SUCCESS BY MEDIA HOLDINGS, INC.;                Judge David Barlow
    and SUCCESS BY MEDIA LLC,
                                                    Magistrate Judge Daphne A. Oberg
          Defendants.


         Before the court 1 is Plaintiff Federal Trade Commission’s (“FTC”) Motion to Compel

Production of Documents in Compliance with Subpoenas to Nonparties Jeffrey Wright, Amber

Wright, and Mycobody International, Inc., and to Transfer this Matter to the Issuing Court

(“Mot. to Compel,” Doc. No. 2). The FTC’s motion relates to subpoenas issued by the United

States District Court for the District of Arizona in Federal Trade Commission v. Noland, No.

2:20-cv-00047-DWL. The FTC seeks to either (1) compel nonparties Jeffrey Wright, Amber

Wright, and Mycobody International, Inc. (“Mycobody”) to comply with the subpoenas, or

(2) transfer the motion to compel to the issuing court in the District of Arizona. (Mot. to Compel

1, Doc. No. 2.) Neither the Wrights nor Mycobody responded to the FTC’s motion.




1
 The district judge has referred this case to the undersigned magistrate judge under 28 U.S.C.
§ 636(b)(1)(A) to hear and determine all nondispositive pretrial matters. (Doc. No. 4.) The issue
of whether to transfer a subpoena-related motion to the court having jurisdiction over the
underlying case is a nondispositive matter. Giuffre v. Maxwell, No. 2:16-mc-00602, 2016 U.S.
Dist. LEXIS 85512, at *2 (D. Utah June 30, 2016) (unpublished).


                                                1
Case 2:20-cv-00908-DBB-DAO Document 6 Filed 04/16/21 PageID.160 Page 2 of 3




       Under Rule 45 of the Federal Rules of Civil Procedure, “[w]hen the court where

compliance is required did not issue the subpoena, it may transfer a motion under this rule to the

issuing court if the person subject to the subpoena consents or if the court finds exceptional

circumstances.” Fed. R. Civ. P. 45(f). The advisory committee’s notes to this rule provide

guidance regarding “exceptional circumstances”:

       [T]he proponent of transfer bears the burden of showing that such circumstances
       are present. The prime concern should be avoiding burdens on local nonparties
       subject to subpoenas, and it should not be assumed that the issuing court is in a
       superior position to resolve subpoena-related motions. In some circumstances,
       however, transfer may be warranted in order to avoid disrupting the issuing court’s
       management of the underlying litigation, as when that court has already ruled on
       issues presented by the motion or the same issues are likely to arise in discovery in
       many districts. Transfer is appropriate only if such interests outweigh the interests
       of the nonparty served with the subpoena in obtaining local resolution of the
       motion.

Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment.

       The FTC filed the underlying action in the District of Arizona on January 8, 2020, against

owners and operators of an alleged pyramid scheme. (Compl. for Permanent Inj. and Other

Equitable Relief, Federal Trade Commission v. Noland, No. 2:20-cv-00047-DWL (D. Ariz.)

(“Noland Action”), Doc. No. 3.) According to the FTC, the Wrights are close professional and

personal associates of the defendants in that action, have transferred large sums of money to the

defendants, and have created a new company, Mycobody, which sells nearly identical products.

(Mot. to Compel 2–5, Doc. No. 2.) Previously, the FTC subpoenaed documents from the

Wrights and Mycobody as well as from the Wrights’ bank regarding these matters. (Id. at 6–7.)

The Wrights did not respond to the subpoenas, but filed a motion in the District of Arizona to

quash the subpoena to their bank, which the court denied. (Id. at 7; Order, Noland Action, Doc.

No. 248, filed as Ex. C. to Mot. to Compel, Doc. No. 2-3 at 55–60.)




                                                 2
Case 2:20-cv-00908-DBB-DAO Document 6 Filed 04/16/21 PageID.161 Page 3 of 3




       Under these circumstances, the FTC has met its burden to demonstrate exceptional

circumstances warrant transferring the motion to compel to the District of Arizona. The court’s

order on the Wright’s motion to quash addressed many of the same issues presented in the FTC’s

motion to compel, including the relationship between the Wrights and the defendants and the

relevance of the information sought concerning the Wrights’ financial transactions. (See Order,

Noland Action, Doc. No. 248, filed as Ex. C. to Mot. to Compel, Doc. No. 2-3 at 55–60.) Thus,

the District of Arizona court is in a superior position to rule on the related issues presented by the

FTC’s motion to compel, and transferring the motion will promote consistency among discovery

decisions in the underlying litigation. See Giuffre v. Maxwell, No. 2:16-mc-00602, 2016 U.S.

Dist. LEXIS 85512, at *4–6 (D. Utah June 30, 2016) (unpublished) (finding exceptional

circumstances warranted transfer of a motion to quash where similar discovery issues were

pending before the issuing court). Additionally, any burden to the Wrights and Mycobody of

appearing in the District of Arizona is minimal, given that the Wrights have already appeared

there to litigate similar, subpoena-related issues. For these reasons, exceptional circumstances

warrant transferring the motion to compel to the District of Arizona.

       Accordingly, the court GRANTS the FTC’s transfer request and ORDERS that the

motion to compel be transferred to Federal Trade Commission v. Noland, No. 2:20-cv-00047-

DWL (D. Ariz.).

       DATED this 15th day of April, 2021.

                                               BY THE COURT:


                                               _________________________________________
                                               Daphne A. Oberg
                                               United States Magistrate Judge




                                                  3
